Citation Nr: 0204346	
Decision Date: 05/10/02    Archive Date: 05/17/02

DOCKET NO.  00-20 747A	)	DATE
	)
	)

On certification from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an apportionment of the veteran's Department 
of Veterans Affairs (VA) disability compensation benefits on 
behalf of his minor children.  


REPRESENTATION

Appellant represented by:   None

Veteran represented by:   Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from August 1976 to April 
1992.  The appellant is the veteran's former spouse.  Her 
claim comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2000 determination of the Department of 
Veterans Affairs (VA) Regional Office in Seattle, Washington, 
denying an apportionment of the veteran's VA disability 
compensation benefits on behalf of his minor children in the 
appellant's custody.  

In a written statement and a VA Form 9 (Appeal to Board of 
Veterans' Appeals) received in February 2000 and October 
2000, respectively, the appellant indicated that she wanted a 
Board hearing at the VA office in Cleveland, Ohio.  
Thereafter, the VA Regional Office in Seattle, Washington, 
transferred the claims file to the VA Regional Office in 
Cleveland, Ohio (RO), so that all pertinent evidence would be 
available for review in conjunction with the requested 
hearing.  The RO then scheduled the appellant for such a 
hearing in December 2001, but the appellant failed to appear 
on that date.  Inasmuch as the appellant did not report to, 
or request 

a postponement of, that hearing, pursuant to 38 C.F.R. § 
20.704(d) (2001), the Board considers the appellant's hearing 
request withdrawn and deems this case ready for review by the 
Board.  


FINDINGS OF FACT

1.  The RO notified the appellant and the veteran of the 
evidence needed to substantiate their respective claims and 
obtained and fully developed all relevant evidence necessary 
for the equitable disposition of those claims.  

2.  The veteran is not reasonably discharging his 
responsibility for the support of his children.

3.  The veteran receives VA compensation benefits, which 
include additional compensation for his three minor children 
in the appellant's custody.

4.  Apportionment of the veteran's VA disability benefits in 
an amount that exceeds the additional compensation amount 
paid on behalf of his minor children would cause the veteran 
undue hardship.  


CONCLUSION OF LAW

The criteria for an apportionment of the veteran's VA 
disability compensation benefits in the amount paid on behalf 
of his minor children have been met.  38 U.S.C.A. §§ 5107, 
5307 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.450, 3.451 
(2001); 66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the appellant is 
entitled to an apportionment of the veteran's VA disability 
compensation benefits on behalf of his minor children.  Since 
1997, the veteran's VA disability compensation award has 
included an additional dependency allowance for his three 
children in the appellant's custody.  In August 1999, the 
appellant filed a claim for an apportionment of the veteran's 
benefits, at least in the amount paid the veteran on behalf 
of the children.  The RO denied the appellant's claim in 
January 2000, and this appeal ensues from that decision.

During the pendency of the veteran's appeal, legislation was 
passed that enhances the VA's duties to notify a claimant 
regarding the information and evidence needed to substantiate 
a claim and to assist a claimant in the development of a 
claim.  See the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126).  The change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment of the VCAA and which 
are not final as of that date.  38 U.S.C.A. § 5107, note 
(Effective and Applicability Provisions) (West Supp. 2001).  
Further, during the pendency of this appeal, in August 2001, 
the VA issued regulations to implement the VCAA.  66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 
§ 3.159(c) and § 3.159(c)(4)(iii) which are effective for all 
claims filed on or after August 29, 2001. 

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1990).  In this case, the RO has not developed 
or considered the parties' claims pursuant to the VCAA.  
However, as explained below, prior to the change, the RO took 
action that is consistent with the notification and 
assistance provisions of the new law.  Therefore, the Board's 
decision to proceed in adjudicating this appeal does not 
prejudice the appellant or the veteran in the disposition 
thereof.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).  

First, as required by the VCAA and pursuant to contested 
claim procedures applicable to apportionment claims, in 
letters dated in February 2000, the RO informed the 
appellant, the veteran and the veteran's representative of 
the evidence needed to substantiate their respective claims.  
See 38 U.S.C.A. §§ 5102, 5103 (West Supp. 2001); see also 38 
U.S.C.A. § 7105A(a), (b) (West 1991); 38 C.F.R. §§ 19.100, 
19.101, 19.102 (2001).  Moreover, in a statement of the case 
issued in October 2000, the RO notified the appellant, the 
veteran and the veteran's representative of all regulations 
pertinent to the appeal, informed them of the reasons for 
which it had denied the appellant's claim, and provided them 
an opportunity to present evidence and argument supporting 
their respective claims. 
In September 2000, the appellant took advantage of this 
opportunity by testifying before a hearing officer at the RO.  
Finally, in a letter dated March 2001, the RO informed the 
veteran and his representative that it had received the 
appellant's substantive appeal and that the appellant had 
requested that she present testimony at a hearing held at the 
RO before the Board.  The RO indicated that the veteran would 
be notified as to the date of this hearing, at which time he 
could attend or participate by videoconference.  The RO never 
received a response from the veteran or his representative 
indicating that the veteran wished to appear or to present 
testimony at the hearing, and in December 2001, the appellant 
failed to appear as scheduled.   

Second, as required by the VCAA, the RO assisted the 
appellant and the veteran in obtaining and fully developing 
all evidence necessary for the equitable disposition of their 
respective claims.  See 38 U.S.C. § 5103A (West Supp. 2001).  
For instance, the RO obtained personal and financial 
information from the appellant and the veteran.  No party has 
identified, and the Board is not aware of, any other 
outstanding evidence that might be pertinent to this appeal. 

The United States Court of Appeals for Veterans Claims has 
held that the VCAA does not require remand of all claims 
pending on its effective date.  See Livesay v. Principi, 15 
Vet. App. 165, 178 (2001).  In this case, for the reasons 
that were previously stated, the Board believes that a Remand 
to comply with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (holding 
that strict adherence to legal requirements does not dictate 
an unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case 
because such adherence would impose additional burdens on the 
VA with no benefit flowing to the veteran).  

The appellant contends the following in support of her claim: 
(1) The VA pays the veteran VA disability compensation 
benefits, which include a dependency allowance for three 
minor children in the custody of the appellant; (2) The 
veteran has not paid court-ordered child support in years and 
is currently in arrears in excess of $30,000; and (3) If the 
apportionment is not granted, the appellant will suffer undue 
financial hardship as her monthly income does not meet her 
monthly expenses.  The veteran does not dispute that he 
receives a dependency allowance on behalf of his three minor 
children in the appellant's custody, has not paid child 
support in years, and is currently in arrears.  Rather, he 
contends that an apportionment of his VA disability 
compensation benefits would cause him undue financial 
hardship.  

Generally, all or any part of the VA disability compensation 
benefits payable to a veteran may be apportioned if the 
veteran's children are not residing with the veteran and the 
veteran's is not reasonably discharging his responsibility 
for their support.  38 U.S.C.A. § 5307 (West 1991); 38 C.F.R. 
§ 3.450(a)(1)(ii) (2001).  

Moreover, notwithstanding any other provision regarding 
apportionment, where hardship is shown to exist, VA 
disability compensation may be apportioned between the 
veteran and his or her dependents on the basis of the facts 
in the individual case so long as the apportionment would not 
subject the veteran to undue economic hardship.  Factors to 
be considered include the amount of VA benefits payable, 
other resources and income of the parties in interest, and 
any special needs of the respective parties.  38 C.F.R. § 
3.451 (2001).  Rates of apportionment of disability 
compensation, service pension or retirement pay will be 
determined under 38 C.F.R. § 3.451.  38 C.F.R. § 3.453 
(2001).  Ordinarily, apportionment of more than 50 percent of 
the veteran's benefits constitutes undue hardship on him 
while apportionment of less than 20 percent of his benefits 
would not provide a reasonable amount for any apportionee.  
38 C.F.R. § 3.451. 

According to the aforementioned statutory and regulatory 
provisions, the Secretary of Veterans Affairs has discretion 
to grant an apportionment of a veteran's monetary benefits 
when it is demonstrated that the veteran is not otherwise 
reasonably discharging his financial responsibility to 
support his children or when a child demonstrates financial 
need.  With regard to the latter type of case, the 
apportionment may not subject the veteran to undue economic 
hardship.  In this case, the evidence satisfies the criteria 
for an apportionment of the veteran's VA disability 
compensation benefits on the basis that he is not reasonably 
discharging his financial responsibility to support his three 
minor children in the appellant's custody.  Accordingly, the 
Board need not consider whether the appellant has 
demonstrated financial need and whether an apportionment 
based on financial need would cause the veteran undue 
economic hardship.

Both parties involved in this appeal have agreed that the 
veteran is receiving additional VA compensation for his three 
minor children, but has not paid child support to the 
appellant in years.  An official county document of record 
confirms that no such payment has been made since 1996.  In a 
written statement received in December 1999, the veteran 
indicated that he was seeking court review of his child 
support payment plan. Since this statement was received, 
however, he has not submitted evidence to show that he indeed 
negotiated a new payment plan and has since resumed paying 
the appellant child support.  It is thus evident that the 
veteran is not reasonably discharging his responsibility for 
the support of his three minor children and that an 
apportionment of the veteran's VA disability compensation is 
therefore warranted under 38 C.F.R. § 3.450(a)(1)(ii).  

The Board acknowledges that the appellant and the veteran 
have submitted financial information in support of their 
respective claims and that the veteran has asserted that an 
apportionment will cause him undue financial hardship.  
However, as previously indicated, if a claim is not being 
decided under the special apportionment provisions of 
38 C.F.R. § 3.451, it is not incumbent upon the appellant to 
establish financial need or the appellee to establish 
hardship.  Despite this fact, however, the Board believes 
that this information is helpful in determining the amount of 
apportionment warranted in this case.  According to the 
veteran's financial information, his monthly expenses clearly 
exceed his monthly income.  An apportionment in excess of the 
amount the veteran receives as dependency allowance on behalf 
of his three minor children would therefore cause undue 
financial hardship.  By granting an apportionment in an 
amount equal to the amount the veteran receives as dependency 
allowance, the Board is not causing the veteran undue 
hardship.  See Hall v. Brown, 5 Vet. App. 294, 295 (1993). 

Inasmuch as the veteran's three minor children are not 
residing with the veteran, and the veteran is not reasonably 
discharging his responsibility for the support of his 
children despite receiving dependency allowance on their 
behalf, the Board concludes that the evidence satisfies the 
criteria for an apportionment of the veteran's VA disability 
compensation benefits in the additional amount paid the 
veteran as dependency allowance.  The appellant's claim for 
this benefit must therefore be granted.  


ORDER

An apportionment of the veteran's VA disability compensation 
benefits in the amount paid the veteran as dependency 
allowance for his three minor children is granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

